       Case: 3:17-cv-00691-JJH Doc #: 102 Filed: 09/18/20 1 of 11. PageID #: 1748




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Tingting Wang,                                                 Case No. 3:17-cv-691

                       Plaintiff,

         v.                                                    MEMORANDUM OPINION
                                                                   AND ORDER

China Wok, et al.,

                       Defendants.



                                     I.       INTRODUCTION

         Defendants Jian Zheng and China Wok have filed a motion to dismiss Plaintiff Tingting

Wang’s claims under the Fair Labor Standards Act (“FLSA”) for lack of subject matter jurisdiction

or, in the alternative, for summary judgment on those claims. (Doc. No. 93).1 Plaintiff filed a brief

in opposition to the motion. (Doc. No. 95). Zheng and China Wok filed a brief in reply. (Doc. No.

97).

         Separately, Defendants Goudong Yan and Xue Neng Weng filed a motion to bifurcate

Plaintiff’s claims against them. (Doc. No. 88). Plaintiff filed a brief in opposition. (Doc. No. 91).

Yan and Weng filed a brief in reply. (Doc. No. 94).




1 Defense counsel inadvertently failed to sign the first version of this motion. (See Doc. No. 89;
Doc. No. 90). Counsel filed a corrected version after noticing the oversight. The initial motion,
(Doc. No. 89), is denied as moot, in the light of the latter-filed motion.
     Case: 3:17-cv-00691-JJH Doc #: 102 Filed: 09/18/20 2 of 11. PageID #: 1749



         For the reasons stated below, I grant Zheng and China Wok’s motion in part and deny it in

part, and deny Yan and Weng’s motion without prejudice.

                                     II.       BACKGROUND

         The parties have submitted a lengthy factual record, which I will briefly summarize. Wang

immigrated to the United States from China in June 2009.2 She met Zheng approximately a year

later, through a mutual friend in New York. (Doc. No. 89-2 at 11-12). Within a few months, Wang

moved to Ottawa, Ohio, where Zheng owned and operated a restaurant called China Wok. Wang

asserts she came to work at China Wok in exchange for Zheng’s promise to pay her $2,700 per

month and to provide meals and lodging. Wang claims that, despite these promises, Zheng never

paid her from the beginning of her employment in September 2010 through 2016.3 (See, e.g., Doc.

No. 89-2 at 90).

         At China Wok, Wang operated the cash register, answered the phone, kept the business’s

books, and signed for deliveries, including from Sysco Detroit, which delivered perishable food

items to the restaurant. (Doc. No. 89-1 at 79-82).

         Wang also claims that Zheng raped her shortly after she moved to Ottawa. (See, e.g., Doc.

No. 58 at 9-10). She alleges he falsely claimed he loved her and promised to marry her to cover up

the rape. In October 2011, Wang and Zheng participated in a wedding ceremony in New York

before their family and friends, and they subsequently had two children.




2   Wang became a United States citizen on July 4, 2015. (Doc. No. 89 at 11).

3  While Wang claims she never received any wages, Zheng provided her with IRS Form W2s for at
least the years 2014, 2015, and 2016, and Wang filed tax returns in reliance on those W2s. (Doc.
No. 95-4; Doc. No. 95-6). Wang also relies on the W2s in furtherance of her argument that she
qualifies as an employee under the FLSA. (Doc. No. 95 at 6-7). Additionally, while Wang claims
other individuals were employed at China Wok, Zheng’s tax returns state he paid wages to
employees in an amount equal to the amount stated on Wang’s W2s and her tax returns. (Cf. Doc.
No. 95-4 at 1 and Doc. No. 95-6 at 3 with Doc. No. 95-4 at 18).

                                                     2
    Case: 3:17-cv-00691-JJH Doc #: 102 Filed: 09/18/20 3 of 11. PageID #: 1750



          In 2016, Wang left Zheng and returned to New York. She told Zheng she no longer wanted

to live with him. She then initiated a case in family court in New York, seeking custody of their two

children. She filed suit in this case a few months later, alleging violations of the FLSA as well as

fraud.

          While discovery in this case was proceeding, Zheng sold China Wok to Weng. Yan, who is

married to Weng, previously worked as a cook at China Wok. Weng paid Zheng $5,000 for China

Wok’s fixtures, equipment, goodwill, intellectual property, and other tangible assets. (Doc. No. 91-

5). Wang amended her complaint to add Weng and Yan as defendants, alleging they are liable as

successors in interest for any damages awarded against Zheng and China Wok, and that they

participated in the sale of China Wok as part of a fraudulent scheme to shield Zheng’s assets.

          Wang alleges (a) Defendants failed to pay her minimum wage compensation or overtime

compensation as required by federal and state law (Counts 1 and 2); (b) Zheng’s conduct toward her

constitutes the intentional infliction of emotional distress (Count 3); (c) Zheng fraudulently induced

her to accept employment at China Wok (Count 4); (d) Zheng, Weng, and Yan entered into a

fraudulent sale of China Work in order to shield Zheng’s assets in the event Wang obtained a

damages award against him (Counts 5 and 6); and (e) Weng and Yan are liable for her unpaid wages

as Zheng’s successors-in-interest as owners of China Wok (Count 7). (Doc. No. 58).

          Zheng and China Wok have filed a motion to dismiss, alleging Wang has failed to establish I

have subject matter jurisdiction over her FLSA claims because she offers no evidence China Wok’s

annual gross revenues exceed $500,000, as required by statute to establish enterprise coverage, or

that she individually was engaged in commerce, as required to establish individual coverage. (Doc.

No. 93). In the alternative, Zheng and China Wok seek summary judgment on Wang’s FLSA

claims.




                                                    3
    Case: 3:17-cv-00691-JJH Doc #: 102 Filed: 09/18/20 4 of 11. PageID #: 1751



        Yan and Weng have filed a motion to bifurcate Wang’s claims against them pursuant to Rule

42(b), arguing that their liability, if any, could only be derivative of a finding of liability against

Zheng and China Wok and therefore bifurcation of Wang’s claims against Yan and Weng is

appropriate so that those claims can be heard during a second trial if Wang prevails against Zheng

and China Wok. (Doc. No. 88).

                                         III.         ANALYSIS

        A.       SUBJECT MATTER JURISDICTION

        A party may move to dismiss claims alleged against it for lack of subject matter jurisdiction

by filing a motion under Rule 12. Fed. R. Civ. P. 12(b)(1). Section 1331 provides a federal court

with original jurisdiction over claims alleging violations of federal law. 28 U.S.C. § 1331. A court

which has original jurisdiction over a case pursuant to § 1331 also has supplemental jurisdiction over

the plaintiff’s state-law causes of action if those claims are “so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.” 28 U.S.C. § 1367(a). A court may decline to exercise supplemental

jurisdiction of state-law claims if the “court has dismissed all claims over which it has original

jurisdiction.” 28 U.S.C. § 1367(c)(3).

        Zheng and China Wok argue I lack subject matter jurisdiction over Wang’s FLSA claims

because she has not demonstrated that China Wok has annual gross sales in excess of $500,000, as

required by the FLSA. 29 U.S.C. § 203(s)(1)(A)(ii). While the Sixth Circuit has not explicitly

addressed this issue, I agree with those district courts within this Circuit who have concluded that

the gross-sales requirement is an element of the plaintiff’s claim under the FLSA and is not a

jurisdictional prerequisite. See, e.g., Gulden v. Menages, Inc., No. 3:14-cv-1041, 2014 WL 4232791, *2

(M.D. Tenn. Aug. 25, 2014) (citing Arbaugh v. Y & H Corp., 546 U.S. 500, 515-16 (2006) (holding




                                                      4
    Case: 3:17-cv-00691-JJH Doc #: 102 Filed: 09/18/20 5 of 11. PageID #: 1752



Title VII coverage elements are not jurisdictional)). Therefore, I deny Zheng and China Wok’s

motion to dismiss for lack of subject matter jurisdiction.

        As I discuss below, I agree with Zheng and China Wok’s alternate argument and conclude

they are entitled to summary judgment on Wang’s FLSA claims. I also conclude, however, that I

have jurisdiction over her remaining state-law claims. Though Zheng and China Wok argue I should

decline to exercise supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Wang’s state-law

claims, they fail to address Wang’s allegations that I have subject matter jurisdiction pursuant to 28

U.S.C. § 1332. (See Doc. No. 58 at 3).

        Section 1332 provides for original jurisdiction in civil actions where the parties are citizens of

different states and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1). Wang

alleges she is a resident of New York and that each of the Defendants is a resident of Ohio or of

California. (Doc. No. 58 at 3, 6-7). Further, she seeks compensatory and punitive damages in

excess of $100,000 on her state-law claims. (Id. at 13). Thus, the allegations of the complaint

establish a basis for diversity jurisdiction under § 1332. Zheng and China Wok fail to show I have

discretion to dismiss Wang’s state-law claims by declining to exercise supplemental jurisdiction

under § 1367.

        B.      SUMMARY JUDGMENT

        Zheng and China Wok argue they are entitled to summary judgment on Wang’s FLSA claims

for failure to pay minimum wage and unpaid overtime compensation because (i) China Wok’s gross

sales do not meet or exceed the statutory minimum of $500,000 required for enterprise coverage; (ii)

Wang was not engaged in commerce as required for individual coverage; and (iii) Wang operated the

business as a co-owner or co-manager with Zheng and shared in the profits generated by the

business. (Doc. No. 93).




                                                    5
    Case: 3:17-cv-00691-JJH Doc #: 102 Filed: 09/18/20 6 of 11. PageID #: 1753



        Wang disputes these arguments. She contends (i) Zheng instructed her, as the restaurant’s

bookkeeper, to understate the amount of the restaurant’s daily sales, typically by $1,000 or more; (ii)

she regularly took customer orders by telephone and was responsible for ordering food supplies

from Sysco Detroit and processing the delivery of those supplies; and (iii) Zheng was a sole

proprietor who treated her as an employee only and who sold the business without consulting her

and without paying her any of the proceeds from the sale. (Doc. No. 95).

        Summary judgment is appropriate if the movant demonstrates there is no genuine dispute of

material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

All evidence must be viewed in the light most favorable to the nonmovant, White v. Baxter Healthcare

Corp., 533 F.3d 381, 390 (6th Cir. 2008), and all reasonable inferences are drawn in the nonmovant’s

favor. Rose v. State Farm Fire & Cas. Co., 766 F.3d 532, 535 (6th Cir. 2014). A factual dispute is

genuine if a reasonable jury could resolve the dispute and return a verdict in the nonmovant’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A disputed fact is material only if its

resolution might affect the outcome of the case under the governing substantive law. Rogers v.

O’Donnell, 737 F.3d 1026, 1030 (6th Cir. 2013).

        A plaintiff may be entitled to minimum wage compensation and overtime pay under the

FLSA4 if the plaintiff is employed by “an enterprise engaged in commerce or the production of

goods for commerce” (enterprise coverage), or if the plaintiff herself is “engaged in commerce or in

the production of goods for commerce” (individual coverage). Kowalski v. Kowalski Heat Treating, Co.,

920 F. Supp. 799, 803 (N.D. Ohio 1996). A business must conduct at least $500,000 in annual gross

sales in order to establish enterprise coverage. See, e.g., Wise v. T-Man, LLC, No. 1:14 CV 630, 2016

WL 3544715, at *4 (N.D. Ohio June 29, 2016) (citing 29 U.S.C. § 203(s)(1)). Even if an individual’s


4 Caselaw interpreting and applying the FLSA also applies to claims under wage claims under Ohio
law. Wise v. T-Man, LLC, No. 1:14 CV 630, 2016 WL 3544715, at *4-*5 (N.D. Ohio June 29, 2016).


                                                     6
    Case: 3:17-cv-00691-JJH Doc #: 102 Filed: 09/18/20 7 of 11. PageID #: 1754



employer is not subject to enterprise coverage, the individual employee may be covered by the FLSA

if the individual made “regular use of the instrumentalities of interstate commerce, such as regular

and recurrent use of telephones, telegraph, mails[,] or travel.” Fernandez v. Deegan Mgmt., Inc., No.

1:11 CV 1220, 2012 WL 1565383, at *1 (N.D. Ohio May 2, 2012) (citing

Thorne v. All Restoration Services, Inc., 448 F.3d 1264, 1266 (11th Cir.2006)). It is the plaintiff’s burden

to show there was an employer-employee relationship. Kowalski, 920 F. Supp. at 806.

        The parties first dispute whether China Wok qualifies for enterprise coverage. Zheng and

China Wok argue it does not because China Wok’s records – kept by Wang – show China Wok did

not bring in more than $500,000 in sales. (See Doc. No. 93 at 8). Wang claims these records are not

trustworthy, because Zheng instructed her to record a lower daily amount than the business actually

received, often $1,000 less. (Doc. No. 89-1 at 103-04). Zheng and China Wok argue Wang’s

allegations cannot create a genuine issue of material fact because she is not credible and her claim is

“unsubstantiated.” (Doc. No. 97 at 4).

        Zheng and China Wok’s arguments are not persuasive. First, the credibility of witnesses is

not a matter that is appropriate to resolve at the summary judgment stage. White, 533 F.3d at 390

(“[T]he judge’s function is not himself to weigh the evidence and determine the truth of the matter,

but to determine whether there is a genuine issue for trial.” (quoting Anderson, 477 U.S. at 249)).

Second, the Sixth Circuit has held an FLSA plaintiff’s deposition testimony alone may be sufficient

to defeat the employer’s summary judgment motion. Moran v. Al Basit LLC, 788 F.3d 201, 205 (6th

Cir. 2015). Finally, Zheng’s tax returns raise questions concerning whether he kept accurate records

of China Wok’s sales or if he accurately reported China Wok’s gross sales. (Cf. Doc. No. 95-4 at 6

(reporting $137,916 in gross sales on Zheng’s 2013 tax return) with Doc. No. 93 at 64 (compilation

of daily receipts indicating $301,430 in sales in 2013)).




                                                      7
    Case: 3:17-cv-00691-JJH Doc #: 102 Filed: 09/18/20 8 of 11. PageID #: 1755



        The parties also dispute whether Wang is entitled to minimum-wage and overtime

compensation under the individual-coverage theory. Zheng and China Wok argue Wang fails to

show she spent a substantial portion of her time engaged in commerce because China Wok is a

“fundamentally intrastate business.” (Doc. No. 97 at 5). Wang claims her regular communications

with Sysco Detroit are sufficient for a jury to find in her favor. Wang’s arguments, however, prove

too much.

        Wang’s interactions with Sysco were not limited to placing orders and accepting deliveries.

Wang signed Sysco’s term sheet as China Wok’s authorized agent, representing she had the authority

to contractually bind China Wok and to grant Sysco a continuing security interest in China Wok’s

tangible and intangible property in the event China Wok failed to pay invoices Sysco issued for

goods provided. (Doc. No. 93 at 17). She also personally guaranteed5 China Wok’s account as a

person “having a financial interest in [China Wok].” (Id.). Further, Wang accepted inspection

reports from the Ohio Department of Health on behalf of China Wok. (Id. at 20-21).

        Wang also admits using money from the business to pay for a trip to Las Vegas, (Doc. No,

89-1 at 123), possessing credit cards in her name paid for with business proceeds and used to buy

things for the business, (Doc. No. 89-2 at 21-22), and signing checks on behalf of China Wok. (Id.

at 81). She told Zheng she did not think it was a good idea to borrow money to operate the

business. (Doc. No. 89-1 at 73). Additionally, Wang told Zheng one of the cooks at the restaurant

continued to make errors in food preparation. (Id. at 73-75).

        “Whether an employment relationship exists under a given set of circumstance ‘is not fixed

by labels that parties may attach to their relationship. . .’” but by the “economic reality” of the


5 Wang asserts her “English was and is not adequate to understand the content of this document.”
(Doc. No. 93 at 35). Whether or not Wang may have a potentially-successful defense to a breach of
contract action brought by Sysco on the supply agreement or the personal guarantee does not affect
the appropriately-drawn inference that Wang acted as China Wok’s agent in executing these
agreements.

                                                    8
    Case: 3:17-cv-00691-JJH Doc #: 102 Filed: 09/18/20 9 of 11. PageID #: 1756



relationship. Solis v. Laurelbrook Sanitarium & Sch., Inc., 642 F.3d 518, 522 (6th Cir. 2011) (quoting

Powell v. U.S. Cartridge Co., 339 U.S. 497, 528 (1950)). These facts, even when viewed in the light

most favorable to Wang, support the conclusion that the parties’ “economic reality” is more like a

partnership than an employer-employee relationship.

        The Fourth Circuit’s decision in Steelman v. Hirsch, 473 F.3d 124 (4th Cir. 2007), provides a

valuable parallel. In that case, the plaintiff and defendant were in a romantic relationship, operated a

small business together, and shared in the profits generated by the business. The plaintiff filed suit

after the parties’ personal and professional relationships disintegrated. The Fourth Circuit affirmed

the district court’s rejection of the plaintiff’s FLSA claims, determining the parties’ relationship

differed “substantially from the traditional employment paradigm.” Id. at 131. The Fourth Circuit

concluded “when long-term partners perform many of the same duties in a small business and live

off its proceeds, with each free to incur substantial personal expenses paid by the business, we do

not confront the employer-employee relationship that the FLSA contemplates.” Id. at 132.

        The W2s China Wok issued to Wang and the fact that Wang and Zheng were never legally

married do not change the outcome. The parties’ labels of their relationship, or the formal status of

their personal relationship, do not rebut the economic reality of their professional relationship. Solis,

642 F.3d at 522.

        While Wang identifies a genuine dispute of material fact concerning whether China Wok

may be subject to enterprise coverage, I conclude she fails to show a jury could determine she

qualifies as a covered employee under the FLSA pursuant to either the enterprise coverage or the

individual coverage theories. Therefore, Zheng and China Wok are entitled to summary judgment

on Wang’s minimum-wage and overtime-compensation claims.




                                                    9
    Case: 3:17-cv-00691-JJH Doc #: 102 Filed: 09/18/20 10 of 11. PageID #: 1757



         C.       MOTION TO BIFURCATE

         As Yan and Weng note, Rule 42 permits a court to order a separate trial on one or more

issues, claims, or counterclaims “[f]or convenience, to avoid prejudice, or to expedite and

economize.” Fed. R. Civ. P. 42(b). A court may order bifurcation if at least one of these criteria is

met, after assessing the facts and circumstances of the case. Saxion v. Titan-C-Mfg., Inc., 86 F.3d 553,

556 (6th Cir. 1996).

         Yan and Weng argue I should bifurcate Wang’s claims against them because their liability

would be derivative of that of Zheng and China Wok and, therefore, a trial of the claims against

them may be unnecessary. (Doc. No. 88 at 4). They also assert bifurcation will save time and

money, because all parties likely will require interpreters, increasing costs if all claims are tried

together. (Id. at 5).

         Yan and Weng’s arguments are not persuasive. First, the case cannot be easily divided into

claims against Zheng and China Wok and claims against Yan and Weng, as most of the claims Wang

brings against Yan and Weng also involve Zheng. Therefore, some of Wang’s causes of action

against Zheng would need to be tried at a second trial involving Yan and Weng. This would

substantially increase time and costs, likely dwarfing any resources saved if a jury found in Zheng’s

favor at the first trial.

         Second, Yan and Weng fail to show that any potential prejudice or jury confusion cannot be

comprehensively addressed through proper jury instructions. See, e.g., In re E. I. Du Pont De Nemours

& Co. C-8 Pers. Injury Litig., No. CV 2:13-MD-2433, 2019 WL 2088768, at *15 (S.D. Ohio May 13,

2019) (“[A]ny potential risks of prejudice or confusion may be avoided through the organized

presentation of evidence and cautionary jury instructions.”); Atwood v. UC Health, No. 1:16CV593,

2019 WL 6877643, at *5-6 (S.D. Ohio Dec. 17, 2019) (denying defendants’ Rule 59 motion because




                                                     10
   Case: 3:17-cv-00691-JJH Doc #: 102 Filed: 09/18/20 11 of 11. PageID #: 1758



jury interrogatories showed jurors differentiated between punitive-damage claims against each of the

six defendants).

        The law presumes jurors will follow the court’s instructions, including instructions that they

may not find some parties liable unless they first have found certain other parties to be liable. CSX

Transp., Inc. v. Hensley, 556 U.S. 838, 841 (2009) (“The jury system is premised on the idea that

rationality and careful regard for the court’s instructions will confine and exclude jurors’ raw

emotions.”). Therefore, I conclude Yan and Weng have failed to show bifurcation would save time

or money or that they will be unfairly prejudiced by a joint trial.

                                         IV.     CONCLUSION

        For the reasons stated above, I deny the portion of Zheng and China Wok’s motion seeking

to dismiss Wang’s claims for lack of subject matter jurisdiction and grant the portion of their motion

seeking summary judgment on Wang’s claims for minimum-wage and overtime compensation under

the Fair Labor Standards Act and Ohio law. (Doc. No. 93). I deny Zheng and China Wok’s initial

motion, (Doc. No. 89), as moot, in the light of their latter-filed motion.

        Further, I deny Weng and Yan’s motion to bifurcate a trial in this case. (Doc. No. 88).

        So Ordered.


                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    11
